Exhibit 10.4

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (“Agreement”), dated as of October 15, 2018, is made by
and between Twilio Inc., a Delaware corporation (“Parent”), and the undersigned
holder (the “Stockholder”) of shares of common stock, par value $0.001 per
share, of SendGrid, Inc., a Delaware corporation (the “Company”).  Capitalized
terms used herein and not defined shall have the meanings ascribed to them in
the Agreement and Plan of Merger and Reorganization, dated as of October 15,
2018, among Parent, Topaz Merger Subsidiary, Inc., a Delaware corporation and a
direct wholly owned subsidiary of Parent (“MergerCo”) and the Company (as such
agreement may be subsequently amended or modified, the “Merger Agreement”).

 

WHEREAS, Parent, MergerCo and the Company have entered into the Merger
Agreement, providing for the merger of MergerCo with and into the Company (the
“Merger”);

 

WHEREAS, the Stockholder beneficially owns and has sole or shared voting power
with respect to the number of shares of the Company’s common stock, and holds
stock options or other rights to acquire beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of the number of shares of the Company’s common stock indicated opposite
the Stockholder’s name on Schedule 1 attached hereto (together with any New
Shares (defined in Section 2 below), the “Shares”);

 

WHEREAS, subject to (a) approval by the Board of Directors of the Company of the
transactions contemplated by the Merger Agreement and (b) the execution of the
Merger Agreement by all parties thereto, the Board of Directors of the Company
has approved, for purposes of any applicable anti-takeover laws and regulations,
and any applicable provision of the Company’s Amended and Restated Certificate
of Incorporation, the transactions contemplated by this Agreement;

 

WHEREAS, as an inducement and a condition to the willingness of Parent and
MergerCo to enter into the Merger Agreement, and in consideration of the
substantial expenses incurred and to be incurred by them in connection
therewith, the Stockholder has agreed to enter into and perform this Agreement;
and

 

NOW, THEREFORE, in consideration of, and as a condition to, Parent entering into
the Merger Agreement and proceeding with the transactions contemplated thereby,
and in consideration of the expenses incurred and to be incurred by Parent in
connection therewith, the Stockholder and Parent agree as follows:

 

1.                                      Agreement to Vote Shares.  The
Stockholder agrees that, prior to the Expiration Date (as defined in Section 2
below), at any meeting of the stockholders of the Company or any adjournment or
postponement thereof, with respect to the Merger, the Merger Agreement or any
Company Acquisition Proposal, the Stockholder shall:

 

(a)                                 appear at such meeting or otherwise cause
the Shares to be counted as present thereat for purposes of calculating a
quorum; and

 

--------------------------------------------------------------------------------



 

(b)                                 from and after the date hereof until the
Expiration Date, vote (or cause to be voted): (i) in favor of adoption of the
Merger Agreement and the approval of the Merger and the other transactions
contemplated by the Merger Agreement thereby as to which stockholders of the
Company are called upon to vote or consent in favor of any matter necessary for
consummation of the Merger and the other transactions contemplated by the Merger
Agreement; (ii) against any action or agreement that would reasonably be
expected to result in any of the conditions to the Company’s or any Company
Subsidiary’s or Affiliates’ obligations under the Merger Agreement not being
fulfilled; and (iii) against any Company Acquisition Proposal, or any agreement,
transaction or other matter that is intended to, or would reasonably be expected
to, impede, interfere with, delay, postpone, discourage or materially and
adversely affect the consummation of the Merger and all other transactions
contemplated by the Merger Agreement.  The Stockholder shall not take or commit
or agree to take any action inconsistent with the foregoing.

 

2.                                      Expiration Date.  As used in this
Agreement, the term “Expiration Date” shall mean the earliest to occur of
(a) the Effective Time, (b) such date and time as the Merger Agreement shall be
validly terminated pursuant to Article VII thereof, (c) a Company Change in
Recommendation due to the Company’s receipt of a Company Superior Proposal, to
the extent such Company Change in Recommendation is permitted by, and subject to
the applicable terms and conditions of Section 5.2(f) of the Merger Agreement,
(d) an amendment of the Merger Agreement, without the prior written consent of
Stockholder, that affects the economics or material terms of the Merger
Agreement in a manner that is adverse to the Company or its stockholders
(including with respect to the reduction of or the imposition of any restriction
on Stockholder’s right to receive the Merger Consideration, or any reduction in
the amount or change in the form of the Merger Consideration) and (e) upon
mutual written agreement of the parties to terminate this Agreement.  Upon
termination or expiration of this Agreement, no party shall have any further
obligations or liabilities under this Agreement; provided, however, such
termination or expiration shall not relieve any party from liability for any
common law fraud or willful, knowing and material breach of this Agreement prior
to termination hereof.

 

3.                                      Additional Purchases.  The Stockholder
agrees that any shares of capital stock of the Company that the Stockholder
purchases or with respect to which the Stockholder otherwise acquires beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) after the execution
of this Agreement and prior to the Expiration Date, including, without
limitation, by the exercise of a Company Option or the settlement of a Company
RSU (“New Shares”), shall be subject to the terms and conditions of this
Agreement to the same extent as if they constituted Shares as of the date hereof
and the representation and warranties in Section 5 below shall be true and
correct as of the date that beneficial ownership (as defined in Rule 13d-3 under
the Exchange Act) of such New Shares is acquired.  The Stockholder agrees to
promptly notify Parent in writing of the nature and amount of any New Shares.

 

4.                                      Agreement to Retain Shares and Other
Covenants.

 

(a)                                 From and after the date hereof until the
Expiration Date, the Stockholder shall not Transfer (or cause or permit the
Transfer of) any of the Shares, or enter into any agreement relating thereto,
except (i) by using already-owned Shares (or effecting a “net

 

2

--------------------------------------------------------------------------------



 

exercise” of a Company Option or a “net settlement” of a Company RSU) either to
pay the exercise price upon the exercise of a Company Option or to satisfy the
Stockholder’s tax withholding obligation upon the exercise of a Company Option
or settlement of a Company RSU, in each case as permitted pursuant to the terms
of any of the Company Stock Plans, (ii) transferring Shares to Affiliates,
immediate family members, a trust established for the benefit of Stockholder
and/or for the benefit of one or more members of Stockholder’s immediate family
or charitable organizations, including a donor-advised fund, or upon the death
of the Stockholder, provided that, as a condition to such Transfer, the
recipient agrees to be bound by this Agreement (including expressly agreeing to
the irrevocable proxy set forth in Section 6 hereof), (iii) transferring Shares
in accordance with the terms of a trading plan established by the Stockholder
pursuant to Rule 10b5-1 under the Exchange Act (a “10b5-1 Plan”) prior to the
date hereof, or (iv) with Parent’s prior written consent and in Parent’s sole
discretion (such exceptions set forth in sections (i) through (iv), referred to
as “Permitted Transfers”). Any Transfer (other than a Permitted Transfer), or
purported Transfer (other than a Permitted Transfer), of Shares in breach or
violation of this Agreement shall be void and of no force or effect.

 

For the purposes of this Agreement, a Person shall be deemed to have effected a
“Transfer” of a Share if such Person, directly or indirectly, (i) sells,
pledges, encumbers, hypothecates, assigns, grants an option with respect to (or
otherwise enters into a hedging arrangement with respect to), transfers, tenders
or disposes (by merger, by testamentary disposition, by the creation of a Lien
(as defined in Section 5(c) below), by operation of law or otherwise) of such
Share or any interest in such Share, (ii) deposits any Shares into a voting
trust or enters into a voting agreement or arrangement or grant any proxy or
power of attorney with respect thereto that is inconsistent with this Agreement,
or (iii) agrees or commits (whether or not in writing) to take any of the
actions referred to in the foregoing clause (i) or (ii).

 

(b)                                 The Stockholder shall use commercially
reasonable efforts to take, or cause to be taken, all reasonable actions, and to
do, or cause to be done, all things reasonably necessary to fulfill the
Stockholder’s obligations under this Agreement, including, without limitation,
attending, if applicable, the Company Stockholders Meeting or any adjournment or
postponement thereof (or executing valid and effective proxies to any other
attending participant of a Company Stockholders Meeting in lieu of attending
such Company Stockholders Meeting or any adjournment or postponement thereof).

 

5.                                      Representations and Warranties of the
Stockholder.  The Stockholder hereby represents and warrants to Parent as
follows:

 

(a)                                 the Stockholder has the full power and
authority to execute and deliver this Agreement and to perform the Stockholder’s
obligations hereunder;

 

(b)                                 this Agreement (assuming this Agreement
constitutes a valid and binding agreement of Parent) has been duly executed and
delivered by or on behalf of the Stockholder and constitutes a valid and binding
agreement with respect to the Stockholder, enforceable against the Stockholder
in accordance with its terms, except as

 

3

--------------------------------------------------------------------------------



 

enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally.

 

(c)                                  the Stockholder does not beneficially own
any share of common stock of the Company that it does not hold of record or own
any share of common stock of the Company through its Affiliates, and the
Stockholder is the record and beneficial owner of the number of Shares indicated
opposite such Stockholder’s name on Schedule 1 free and clear of any liens,
claims, charges or other encumbrances or restrictions of any kind whatsoever
(“Liens”), and has sole or shared, and otherwise unrestricted, voting power with
respect to such Shares and none of the Shares are subject to any voting trust or
other agreement, arrangement, or restriction with respect to the voting of the
Shares, except as contemplated by this Agreement.

 

(d)                                 the execution and delivery of this Agreement
by the Stockholder does not, and the performance by the Stockholder of his, her
or its obligations hereunder and the compliance by the Stockholder with any
provisions hereof will not, violate or conflict with, result in a material
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any Shares pursuant to, any agreement, instrument, note,
bond, mortgage, contract, lease, license, permit or other obligation or any
order, arbitration award, judgment or decree to which the Stockholder is a party
or by which the Stockholder is bound, or any law, statute, rule or regulation to
which the Stockholder is subject or, in the event that the Stockholder is a
corporation, partnership, trust or other entity, any bylaw or other
organizational document of the Stockholder.

 

(e)                                  the execution and delivery of this
Agreement by the Stockholder does not, and the performance of this Agreement by
the Stockholder does not and will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any governmental
or regulatory authority by the Stockholder except for applicable requirements,
if any, of the Exchange Act, and except where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not prevent or delay the performance by the Stockholder of
his obligations under this Agreement in any material respect.

 

(f)                                   No broker, investment banker, financial
advisor, finder, agent or other Person is entitled to any broker’s, finder’s,
financial adviser’s or other similar fee or commission in connection with this
Agreement based upon arrangements made by or on behalf of the Stockholder in his
or her capacity as such.

 

(g)                                  the Stockholder understands and
acknowledges that Parent is entering into the Merger Agreement in reliance upon
the Stockholder’s execution and delivery of this Agreement.

 

(h)                                 Stockholder agrees that Stockholder will not
in Stockholder’s capacity as a Stockholder of the Company bring, commence,
institute, maintain, prosecute or

 

4

--------------------------------------------------------------------------------



 

voluntarily aid any action, which (i) challenges the validity of or seeks to
enjoin the operation of any provision of this Agreement or (ii) alleges that the
execution and delivery of this Agreement by Stockholder, either alone or
together with the other Company voting agreements and proxies to be delivered in
connection with the execution of the Merger Agreement, or the approval of the
Merger Agreement by the Board of Directors of the Company, breaches any
fiduciary duty of the Board of Directors of the Company or any member thereof.

 

6.                                      Irrevocable Proxy Coupled with an
Interest.  Subject to the second to last sentence of this Section 6, by
execution of this Agreement, the Stockholder does hereby appoint Parent with
full power of substitution and resubstitution, as the Stockholder’s true and
lawful attorney and irrevocable proxy, to the fullest extent of the
Stockholder’s rights with respect to the Shares, to vote, each of such Shares
solely with respect to the matters set forth in Section 1 hereof at any meeting
of the stockholders of the Company occurring during the term of this Agreement
or any adjournment or postponement thereof.  THE STOCKHOLDER INTENDS THIS PROXY
TO BE IRREVOCABLE AND COUPLED WITH AN INTEREST HEREUNDER UNTIL THE EXPIRATION
DATE AND HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY THE STOCKHOLDER WITH
RESPECT TO THE SHARES.  Notwithstanding anything contained herein to the
contrary, this irrevocable proxy shall automatically terminate upon the
Expiration Date of this Agreement.  The Stockholder hereby revokes any proxies
previously granted, and represents that none of such previously-granted proxies
are irrevocable.

 

7.                                      No Solicitation.  From and after the
date hereof until the Expiration Date, Stockholder and its Subsidiaries shall
not, and shall cause their respective officers, directors and employees not to
and shall not permit their respective Representatives to, directly or
indirectly, (a) solicit, initiate or knowingly induce, knowingly encourage or
knowingly facilitate (including by way of furnishing information) any inquiries
or the making of any proposal that constitutes, or would reasonably be expected
to lead to, a Company Acquisition Proposal, (b) participate in any discussions
or negotiations or cooperate in any way not permitted by this Section 7
regarding any proposal the consummation of which would constitute a Company
Acquisition Proposal, (c) provide any information or data concerning the Company
or any of its subsidiaries to any person in connection with any proposal the
consummation of which would constitute a Company Acquisition Proposal, or
(d) approve or recommend, make any public statement approving or recommending,
or enter into any agreement related to, any inquiry, proposal or offer that
constitutes, or would reasonably be expected to lead to, a Company Acquisition
Proposal, in each case except as expressly permitted by Section 5.2 of the
Merger Agreement and subject to the covenants, restrictions and obligations set
forth therein.

 

8.                                      No Limitation on Discretion as Director
or Fiduciary.  Notwithstanding anything herein to the contrary, the covenants
and agreements set forth herein shall not prevent the Stockholder, (a) if the
Stockholder is serving on the Board of Directors of the Company, from exercising
his duties and obligations as a director of the Company or otherwise taking any
action, subject to the applicable provisions of the Merger Agreement, while
acting in such capacity as a director of the Company, or (b) if the Stockholder
is serving as a trustee or fiduciary of any ERISA plan or trust, from exercising
his duties and obligations as a trustee or fiduciary of such ERISA plan or
trust. The Stockholder is executing this Agreement solely in his, her or its
capacity as a stockholder.

 

5

--------------------------------------------------------------------------------



 

9.                                      Specific Enforcement.  The parties
hereto agree that irreparable damage would occur in the event any provision of
this Agreement was not performed in accordance with the terms hereof or was
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof, in any state or
federal court in any competent jurisdiction, in addition to any other remedy to
which they may be entitled at law or in equity.  Any requirements for the
securing or posting of any bond with respect to any such remedy are hereby
waived.

 

10.                               Further Assurances.  The Stockholder shall,
from time to time, execute and deliver, or cause to be executed and delivered,
such additional or further consents, documents and other instruments as Parent
may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement.

 

11.                               Notice.  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by overnight courier (providing proof of delivery) to Parent in
accordance with Section 8.6 of the Merger Agreement and to each Stockholder at
his or her address set forth on Schedule 1 attached hereto (or at such other
address for a party as shall be specified by like notice).

 

12.                               Certain Restrictions. During the term of this
Agreement, the Stockholder shall not, directly or indirectly, take any action
that would make any representation or warranty of the Stockholder contained
herein untrue or incorrect in any material respect.

 

13.                               Disclosure. The Stockholder shall permit the
Company and Parent to disclose in all documents and schedules filed with the SEC
that Parent determines to be necessary in connection with the Merger and any
transactions related to the Merger, the Stockholder’s identity and ownership of
Shares and the nature of the Stockholder’s commitments, arrangements and
understandings under this Agreement; provided that the Stockholder shall have a
reasonable opportunity to review and approve such disclosure prior to any such
filing, such approval not to be unreasonably withheld, conditioned or delayed. 
None of the information relating to the Stockholder provided by or on behalf of
the Stockholder in writing for inclusion in such documents and schedules filed
with the SEC will, at the respective times that such documents and schedules are
filed with the SEC or are first mailed, contain any untrue statement of material
fact or omit to state any material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

14.                               Stop Transfer Instructions. At all times
commencing with the execution and delivery of this Agreement and continuing
until the Expiration Date, in furtherance of this Agreement, the Stockholder
hereby authorizes the Company or its counsel to notify the Company’s transfer
agent that there is a stop transfer order with respect to all of the Shares of
the Stockholder (and that this Agreement places limitations on the voting and
transfer of such Shares).

 

15.                               Severability.  If any term or other provision
of this Agreement is determined to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other

 

6

--------------------------------------------------------------------------------



 

conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable law
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

16.                               Binding Effect and Assignment.  All of the
covenants and agreements contained in this Agreement shall be binding upon, and
inure to the benefit of, the respective parties and their permitted successors,
assigns, heirs, executors, administrators and other legal representatives, as
the case may be.  This Agreement shall not be assignable by operation of Law or
otherwise; provided that Parent may designate, prior to the Effective Time, by
written notice to the Stockholder, another subsidiary to be a party to this
Agreement; provided that such assignment shall not relieve Parent of its
obligations hereunder or otherwise enlarge, alter or change any obligation of
the Stockholder or due to Parent or such other subsidiary. Any assignment in
contravention of the preceding sentence shall be null and void.

 

17.                               No Waivers.  No waivers of any breach of this
Agreement extended by Parent to the Stockholder shall be construed as a waiver
of any rights or remedies of Parent with respect to any other stockholder of the
Company who has executed an agreement substantially in the form of this
Agreement with respect to Shares held or subsequently held by such stockholder
or with respect to any subsequent breach of the Stockholder or any other such
stockholder of the Company.  No waiver of any provisions hereof by either party
shall be deemed a waiver of any other provisions hereof by any such party, nor
shall any such waiver be deemed a continuing waiver of any provision hereof by
such party.

 

18.                               Governing Law; Jurisdiction and Venue.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware without regard to its rules of conflict of laws.  The
parties hereto hereby irrevocably and unconditionally consent to and submit to
the exclusive jurisdiction of the courts of the State of Delaware and of the
United States of America located in such state (the “Delaware Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agree not to commence any litigation relating thereto
except in such courts), waive any objection to the laying of venue of any such
litigation in the Delaware Courts and agree not to plead or claim in any
Delaware Court that such litigation brought therein has been brought in any
inconvenient forum.

 

19.                               Waiver of Jury Trial.  The parties hereto
hereby waive any right to trial by jury with respect to any action or proceeding
related to or arising out of this Agreement, any document executed in connection
herewith and the matters contemplated hereby and thereby.

 

20.                               No Agreement Until Executed.  Irrespective of
negotiations among the parties or the exchanging of drafts of this Agreement,
this Agreement shall not constitute or be deemed to evidence a contract,
agreement, arrangement or understanding between the parties hereto unless and
until (a) the Board of Directors of the Company has approved, for purposes of
any applicable anti-takeover laws and regulations, and any applicable provision
of the Company’s Amended

 

7

--------------------------------------------------------------------------------



 

and Restated Certificate of Incorporation, the transactions contemplated by the
Merger Agreement, (b) the Merger Agreement is executed by all parties thereto,
and (c) this Agreement is executed by all parties hereto.

 

21.                               Entire Agreement; Amendment.  This Agreement
supersedes all prior agreements, written or oral, among the parties hereto with
respect to the subject matter hereof and contains the entire agreement among the
parties with respect to the subject matter hereof.  This Agreement may not be
amended, supplemented or modified, and no provisions hereof may be modified or
waived, except by an instrument in writing signed by each party hereto.

 

22.                               Effect of Headings.  The section headings
herein are for convenience only and shall not affect the construction of
interpretation of this Agreement.

 

23.                               Counterparts; Effectiveness; .pdf Signature.
This Agreement may be executed in any number of counterparts (including by
facsimile or by attachment to electronic mail in portable document format
(PDF)), each such counterpart being deemed to be an original instrument, and all
such counterparts shall together constitute the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. This Agreement may be executed by facsimile or
.pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

 

[Signature Page Follows Next]

 

8

--------------------------------------------------------------------------------



 

EXECUTED as of the date first above written.

 

 

STOCKHOLDER

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

TWILIO INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

Stockholder Name & Address

 

Shares

 

Options

 

RSUs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------